DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance

Applicant’s Response to Non-final Office Action
Applicants response dated 11 May 2021 to the Non-Final Office Action dated 13 November 2020 is acknowledged.  
Amended claims, dated 11 May 2021 have been entered into the record.

Status of the Claims
Claims 1-5 and 10-20 are allowed. 
Claims 6-9 and 21-22 were cancelled by the Applicant.

Examiner’s Response to Amendment
The outstanding objections to claims 18-19 are overcome by the amendment to these claims which addresses the noted issues.
The rejection of claim 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is overcome in view of Applicant’s amendment and the below Examiner’s Amendment.


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in a telephone interview with Nora Stein on 12 May 2021.  This amendment places the application in condition for allowance by amending claim 11 to a closed Markush listing and to add a comma.
The application has been amended as follows: 
IN THE CLAIMS:
In claim 11, after the phrase “treatment of conditions”, DELETE the phrase “such as” and INSERT the phrase -- selected from --. 
In Claim 11, after the phrase “chronic urticaria, eczema”, INSERT a comma --,--.
 
Claim 11, as currently amended, is shown below for clarity:
11. (Currently Amended)  A method for the treatment of conditions selected from , atopic dermatitis or contact dermatitis in a human comprising administering to the human in need thereof a therapeutically effective amount of a compound of Formula (I) or a pharmaceutically acceptable salt thereof according to Claim 1.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The previous office action identified allowable subject matter at pages 6-9, including independent claim 1.  The non-obvious differences between the claims and prior art were discussed therein, in particular claimed compounds of formula (I) were determined to be novel and non-obvious over the prior art of record.  The claims are allowable over the prior art for at least these reasons.  The present amendment clearly overcomes the non-prior art issues identified in the previous office action.  The application is now in condition for allowance.

Conclusion
	Claims 1-5 and 10-20 (renumbered claims 1-16) are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023.  The examiner can normally be reached on 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625